Citation Nr: 1242186	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for spondylolistheis at L3-4 and L5-S1 (lumbar spine disability).

2.  Entitlement to a rating in excess of 30 percent for residuals of gunshot wound (GSW) to the left thigh with fractured femur and limitation of knee, to include cyst formation in the left patella.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to July 1959 and from October 1959 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran testified at a Central Office hearing in Washington, DC, before the undersigned Acting Veterans Law Judge (AVLJ) in September 2012.  A transcript of the hearing is associated with the claims file.  At the hearing, the AVLJ agreed to hold the record open for 30 days to allow for the submission of additional evidence.  Additional evidence, accompanied by a waiver, was submitted during that time period and has been associated with the claims file.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to deciding the Veteran's increased rating claims and his claim for a TDIU. 

The most recent VA examinations were in April 2007 for the spine and left thigh GSW residuals and in January 2008 to address the Veteran's employability.  With regard to the latter examination, the January 2008 examination report indicates that the question of employability would have to be deferred to the spinal and joint specialists.  

As regards the disability ratings on appeal, the Veteran testified during the September 2012 Board hearing that he has continuous lower back pain, that he is receiving pain injections in his spine every month, and that it is deteriorating and compressed.  He also testified that he gets a burning sensation down his left leg, his knee swells up, and the pain goes down to his left foot.

When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the April 2007 examination report specifically notes no injections of the spine, and there is no discussion of the left leg complaints (as it relates to the spine).  Thus, a new VA examination is required to determine the current disability level of the Veteran's service-connected lumbar spine disability.  See id.  Similarly, further examination is needed with regard to his left thigh GSW residuals as there is no indication that any examination afforded to the Veteran has evaluated any possible muscle injury due to the initial GSW.  

Turning to the TDIU claim on appeal, when a veteran presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disabilit(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Here, as stated above, referral for specialist review and opinion was not accomplished.  Therefore, the Board notes that no opinion has yet been obtained which addresses the cumulative effect of the Veteran's service-connected disabilities on his occupational functioning.  As this is the central inquiry in the appeal for a TDIU, the Board finds that remand is warranted.  See also Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010).  

Additionally, the Board notes that the Veteran was granted service connection for posttraumatic stress disorder (PTSD) by June 2011 rating decision, effective May 15, 2009.  As this award occurred during the Veteran's appeal for a TDIU, any opinion regarding employability should consider both whether employment is precluded as a result of the spine, left thigh GSW residuals, and PTSD, as well as the spine and left thigh GSW residuals, alone.  

Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO/AMC should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  Specifically, the RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Baltimore VA Medical Center (VAMC), to include the Glen Burnie Outpatient Clinic, following the current procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Moreover, as the Veteran testified that he receives treatment from a private facility in Glen Burnie, the RO/AMC should give him another opportunity to present information and/or evidence pertinent to the claims on appeal.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Baltimore VAMC, to include the Glen Burnie Outpatient Clinic, since March 2008.  All records and/or responses received should be associated with the claims file or Virtual VA file.  If any requested records are not available, the Veteran should be notified of such.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA muscle, scar, and orthopedic examinations by clinicians with sufficient expertise to assess the current degree of severity of the Veteran's residuals of GSW to the left thigh. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The rationale for each opinion expressed must be provided.

The examiner should conduct thorough muscle, orthopedic, and scar examinations of the left thigh/knee and describe all symptomatology associated with service-connected residuals of GSW to the left thigh with fractured femur and limitation of knee, to include cyst formation in the left patella.  Such description should include identification of all joint(s) affected by the Veteran's injury as well as any muscle group(s) involved.  

The examiner should document any limitation of motion of the left thigh and knee, including any limitation of motion due to pain and any functional loss pertaining to the affected joint(s), including due to pain or weakness.  The examiner should document any objective evidence of such symptoms, including any related muscle atrophy, loss of substance, decreased power, etc.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

Any scarring should be documented in the examination report, to include the location, size, and nature of each scar.  The examiner should also note whether any scarring is unstable, painful on examination, deep or adherent, or causes limitation of motion.  

Finally, the examiner should discuss the impact the Veteran's left thigh and knee disability has on his occupational functioning and his ability to obtain and maintain gainful employment.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA muscle, scar, and orthopedic examinations by clinicians with sufficient expertise to assess the current degree of severity of the Veteran's lumbar spine disability. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The rationale for each opinion expressed must be provided.

The examiner should conduct thorough orthopedic and neurological examinations of the Veteran and describe all symptomatology associated with the service-connected spondylolistheis at L3-4 and L5-S1.  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the spine, including due to pain or weakness.  The examiner should document all objective evidence of those symptoms, including any related muscle atrophy, loss of substance, decreased power, etc.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

Any neurological impairment of the spine, to include any radiculopathy, should be identified and any clinical findings pertinent to such impairment should be noted.  

Finally, the examiner should discuss the impact the Veteran's spine disability has on his occupational functioning and his ability to obtain and maintain gainful employment. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA general medical examination by clinician(s) with sufficient expertise to assess the occupational impact of the Veteran's service-connected disabilities. 

The entire claims file, to include a complete copy of this REMAND, must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The rationale for each opinion expressed must be provided.

Following any necessary examination(s), the examiner should describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment. 

Then, based on all examination findings, and consideration of the Veteran's documented medical history and assertions, the examiner should render opinions, consistent with sound medical principles, as to:

	(a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected lumbar spine disability and left thigh GSW residuals, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment. 

	(b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected lumbar spine disability, left thigh GSW residuals, and PTSD, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include consideration of the diagnostic criteria pertaining to muscle disabilities and extra-schedular entitlement to a TDIU under 38 C.F.R. § 4.16(b), if necessary).  

If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


